Title: From George Washington to Anonymous, 27 January 1781
From: Washington, George
To: Anonymous


                        
                            Sir,
                            Ringwood 27th Jan. 1781
                        
                        Soon after I reached my present quarters at New Windsor I desired Majr Gibbs to send for my Sleigh & some
                            other articles which he told me you had been obliging enough to take charge of for me when the Campaign opened last
                            Summer—having heard, nor seen neither of them yet the presumption is that the letter either miscarried, or that there has
                            been some inattention in the Q. Master at Morris Town. I therefore give you the Trouble of the inclosed letter to him, and
                            shall thank you for seeing that they are dispatched without further delay to New Windsor. I am—Sir Yr Most Obedt Hble Ser.
                        
                            Go: Washington
                        
                    